Citation Nr: 9924808	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frozen feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1948 to June 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating determination of 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In his August 1999 written argument, the veteran's 
representative raised the issue of entitlement to nonservice-
connected pension benefits, to include aid and attendance.  
As these issues are not properly before the Board, they are 
referred to the RO for appropriate action.  


REMAND

This matter was previously before the Board in June 1997.  At 
that time, the Board remanded this matter for additional 
development, to include obtaining copies of all private and 
VA treatment records and performing an additional VA 
examination.  The examiner was requested to identify all of 
the veteran's symptoms or manifestations and to offer an 
opinion as to how each symptom or manifestation affected, and 
to what extent, his ability to work.  The physician was also 
requested to conduct the examination in a manner that would 
elicit the information necessary for an informed 
determination of the severity of the veteran's disability in 
accordance with the current evaluative criteria.

In conjunction with the Board remand, the RO obtained copies 
of all VA outpatient treatment records from the Albuquerque 
VA Medical Center.  The veteran was also afforded VA 
examinations in November 1997 and November 1998.  

At the time of his November 1997 VA examination, the veteran 
reported that he lived in a nursing home in Laguna Pueblo.  
It does not appear that any attempts have been made to obtain 
these records.  This was pointed out by the veteran's 
representative in August 1999 written argument, wherein he 
requested that this matter be remanded.  

The Board also notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating frozen feet.  
38 C.F.R. § 4.104 (1998).  

When a law or regulation changes while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

While the Board notes that the RO considered the new criteria 
and informed the veteran of these in its March and December 
1998 supplemental statements of the case, the test results 
available to the RO for review did not cover all the 
requirements necessary for determining whether an increased 
evaluation was warranted. 

Under the old code, a 10 percent disability evaluation was 
warranted for bilateral frozen feet with mild symptoms, 
chilblains.  A 30 percent evaluation was warranted for 
bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent evaluation 
was warranted for residuals of frozen feet with loss of toes, 
or parts, and persistent severe symptoms.  38 C.F.R. § 4.104, 
Code 7122.

As amended, Code 7122 (1998) has been classified as cold 
injury residuals and reads as follows:  Arthralgia or other 
pain, numbness, or cold sensitivity (10 percent); Arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) (20 percent); Arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  A rating 
evaluation must be based upon the factors that appear within 
the rating criteria.  Drosky v. Brown, 10 Vet. App. 251 
(1997).  The recent VA examination did not appear to address 
all elements in the current rating criteria, including X-ray 
findings, that might support for a higher evaluation. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should, after receiving the 
proper name, the correct address, and 
proper written authorization from the 
veteran, obtain and associate with the 
claims folder copies of all treatment 
records of the veteran from the nursing 
home in Laguna Pueblo from 1993 to the 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of frozen feet subsequent to 
November 1998.  After securing the 
necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder, 
to include any identified VA clinic or 
medical center.  Once obtained, all 
records must be associated with the 
claims folder.

3.  After the above has been completed, 
the veteran should be scheduled for a VA 
examination by an appropriate VA medical 
specialist to determine the nature and 
severity of his service-connected frozen 
feet residuals.  All appropriate tests 
and studies must be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available for review by the 
examiner prior to the examination.  The 
examiner should be provided with copies 
of the revised rating criteria for cold 
injury residuals, together with the 
criteria in effect prior to January 12, 
1998.  The examination report should 
include, but is not limited to, answers 
to the following questions:

Do the veteran's bilateral frozen feet 
result in chilblains?  Is there 
persistent moderate swelling, tenderness, 
redness, loss of toes, or parts, or 
persistent severe symptoms?

Do the veteran's bilateral frozen feet 
residuals result in arthralgia or other 
pain, numbness, or cold sensitivity?  Is 
there tissue loss, nail abnormalities, 
color changes, locally impaired 
sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)? 

If the examiner finds that he or she 
cannot provide the opinions requested, 
then this should be noted for the record.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for bilateral 
residuals of frozen feet, with 
consideration of 38 C.F.R. § 3.321(b) 
(1).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




